Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments filed November 11, 2020.
Claims 1-14 are currently pending and have been examined.
Claims 1-14 are currently rejected.
This action is made NON-FINAL.
Response to Arguments
Applicant's arguments filed 11/11/20 have been fully considered and they are partially persuasive.
Regarding the drawing objection, in light of the amendments, the objection has been withdrawn.
Regarding the 112f claim interpretation, due to amendment, no longer invoke 112f.
Regarding the 101 rejection, in light of the arguments, the 101 rejection has been withdrawn.
Regarding the arguments regarding claim 1, they are not persuasive. 
Applicant argues that Xiao does not teach "perform preliminary machine learning using the daily driving data to evaluate accuracy of the daily driving data, and store the daily driving data in a connected database if the accuracy above a threshold is calculated." The applicant argues that Xiao does not teach evaluating accuracy or storing sensor information that is above a threshold. Examiner argues that they are simply interpreting the claims under their broadest reasonable interpretation. Examiner is broadly equating 
Applicant argues that Xiao does not teach "pre-process the daily driving data by matching view angles of a road image of the front photographed image in the daily driving data stored in the database with an image conversion technique, and converting the acceleration sensor data into acceleration components." Specifically that Xiao does not teach “matching images” or “matching view angles”. The examiner is again just interpreting the claims under their broadest reasonable interpretation. This claim does not state what the “view angles of a road image” are being matched to, just that they are being matched using an “image conversion technique”. However, the examiner agrees that Xiao does not disclose “matching view angles” as mapped. However, the examiner has brought up Nakano from the claim 4 rejection to remedy this as shown below.
Applicant also argues that the examiner is taking official notice. That was not the intention, rather the examiner was attempting to explain how they were interpreting the prior art. The statements have been modified to make it clear that the intention was to explain the examiners though process and not invoke official notice.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (2018/0201273) in view of Basir (2013/0081442) and Nakano (U.S Pub. No. 2013/0064430).
Regarding claim 1:
	Xiao teaches:
An apparatus for autonomous driving algorithm development (An automated system for controlling a vehicle gathers a set of sensor information for a series of driving actions that comprises a driving path of an individual driver. [ab]) comprising: 
One or more processors (fig. 3a, sensor processors 340) configured to receive daily driving data (The communication system 300 may include one or more vehicle sensors and systems 304, sensor processors 340 [0028]) including a front photographed image (cameras 332), GPS information (GPS 308), acceleration sensor data (the orientation sensor 312 may include at least one ... accelerometer [0032]), and vehicle driving data of a first vehicle (one or more driver control sensors 338. The driver control sensors 338 can measure characteristics of actions taken by a driver for modeling driver actions and tendencies. The driver control sensors 338 are described in conjunction with FIG. 3D. [0040]) from a terminal mounted inside the first vehicle (The sensors may be disposed in an interior space 150 of the automated vehicle 100 and/or on an outside of the automated vehicle 100. In some embodiments, the sensors and systems may be disposed in one or more portions of an automated vehicle 100 (e.g., the frame 104, a body panel 108, a compartment, etc.) [0018]);
perform preliminary machine learning (The deep convolutional neural network uses a well-known softmax function to generate a probability distribution of the predicted human action based on the context. [0087]) using the daily driving data to evaluate accuracy thereof (Starting with initial state S1 and the short term targeted destination state SD1 and long term targeted destination LD1 and the context of the driving C1. The probability for a driver action can be calculated as P(S1,SD1, LD1, C1, a), where SD1/LD1 could be S(1+k), the state k steps later, for SD1 k could be small such as 3, for LD1, k could be large such as 100. This probability is then used to calculate the personalization score for a sequence of actions (a1, a2, . . . , an), , and store the daily driving data in a connected database (fig. 3a, sensor data memory 344; fig. 6, database 618)
pre-processing the daily driving data (fig. 3e, context extraction unit 366; The personalized driving unit comprises a context extraction unit 366. The content extraction unit 366 determines a context (i.e., different situations) that the driver drives under. For example, a person may drive aggressively when passing another car while driving less aggressively when passing on a multi-lane highway. The context can be based on any number of factors, events, sensor data, conditions, and/or the like. The context data may be gathered from a variety of sources, such as the vehicle sensors and systems 304, the sensor processor(s) 340, the sensor data 344, the navigation system 302, the computing devices 368, the display devices 372, the communication subsystem 350, the navigation source 356A, the control source 356B, and/or the like. [0080]) by matching [view angles of] a road image of the front photographed image in the daily driving data stored in the database [with an image conversion technique] (For example, the same road sign has been identified or that the automated vehicle 100 is merging into light traffic. The process takes the identified context from step 808 and inputs the context with one or more planning paths (e.g., a route) in a machine-learning model in step 810. The machine learning model takes the context and the one or more planned paths (e.g., the user driving to work) to determine a personalization score for the one or more planned paths in step , 
learn the pre-processed daily driving data (The machine learning model takes the context and the one or more planned paths (e.g., the user driving to work) to determine a personalization score for the one or more planned paths in step 812. [0128]) by applying it to an autonomous driving algorithm through a preset machine learning engine (The process takes the identified context from step 808 and inputs the context with one or more planning paths (e.g., a route) in a machine-learning model in step 810 [0128]; );
reconfigure, using a learned autonomous driving algorithm (The autonomous driving planning unit 367 in conjunction with the personalization scoring unit 368 builds a model that can be used to personalize autonomous driving according to specific habits of the driver. [0086]), the autonomous driving algorithm according to a route to be currently driven (maps driving paths (a specific driving route) to a sequence of driving actions [0084]);
provide a command for controlling autonomous driving (The control source 356 may provide automated vehicle control information including autonomous driving , which corresponds to a reconfigured autonomous driving algorithm (generate multiple possible paths which are decomposed into multiple possible sequences of (initial state, destination state, action). For each (initial state, destination state, action) sequence, combing with current context the personalized driving score is generated by the personalization scoring unit 368 [0088]), to a second vehicle to be currently driven (The remote operating system connectivity manager 562 facilitates communications between the automated vehicle 100 and any one or more autonomous automated vehicle systems. These communications can include one or more of navigation information, automated vehicle information, other automated vehicle information, weather information, occupant information, or in general any information related to the remote operation of the automated vehicle 100. [0111]).
Xiao does not teach, however Basir teaches:
and converting the acceleration sensor data into acceleration components (see at least figs. 2, 3, and 7 showing the two coordinate systems and the transform being applied to them; also note figs. 11 and 12 showing the transformation method along with equations 3a, 3b, 3c, and 4 on page 2);
if the accuracy above a threshold is calculated (the heading angle .psi. is estimated continuously when the horizontal acceleration magnitude exceeds a preset threshold. This improves the accuracy [0074])
It would have been obvious to one having ordinary skill in the art at the time of filing to have combined the teachings of Xiao with the teachings of Basir to “calibrate and 
Xiao in view of Basir does not teach, however Nakano teaches:
matching view angles of a road image of the front photographed image (fig. 3 shows the images at the top with reference points P1 and P2 being transformed to have the reference points vertically aligned and centered within the image as shown in the bottom transformed images) [in the daily driving data stored in the database] with an image conversion technique (geometric transformation means which outputs a transformed image by conducting geometric transformation to the transformation target image [ab])
It would have been obvious to one having ordinary skill in the art at the time of filing to have combined the teachings of Xiao in view of Basir with the teachings of Nakano to transform and center the reference points in the processed image [see at least fig. 3].
Regarding claim 2:
Xiao in view of Basir and Nakano teaches all the limitations of claim 1, upon which this claim is dependent.
Xiao further teaches:
the terminal (examiner notes that making the below mentioned sensors integral into a terminal constitutes “a matter of obvious engineering choice” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) see MPEP 2144.04 V B; examiner also notes that a mobile phone would read on this claim as they have a camera, GPS, and accelerometers integral to them and would be capable of wireless communicating with a vehicle control system.) is configured to:
obtain (fig. 3a, sensor processors 340 receive data from the driving vehicle sensors 304), using a camera (fig. 3a, camera 332), a GPS (fig. 3a, GPS 308), and an acceleration sensor (fig. 3a & fig. 3b, interior sensors 337 including orientation sensors 329 and force sensors 325) which are built inside the terminal (examiner notes that making the below mentioned sensors integral into a terminal constitutes “a matter of obvious engineering choice” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) see MPEP 2144.04 V B; examiner also notes that a mobile phone would read on this claim as they have a camera, GPS, and accelerometers integral to them and would be capable of wireless communicating with a vehicle control system.), sensor data including the front photographed image (fig. 1, an imaging sensor 116A, 116F (e.g., camera); examiner notes that the camera is facing the forward direction of the vehicle), the GPS information (the Global Positioning System (GPS), to provide navigation information or control the automated vehicle 100 [0063]), and the acceleration sensor data (Measuring the G-force observed inside an automated vehicle 100 can provide valuable information related to an automated vehicle's acceleration [0060]);
and obtain vehicle information via communication with a control system inside the first vehicle (The automated vehicle control system 348 may receive processed sensor information from the sensor processors 340 [0043]), so as to synchronize the vehicle information with the sensor data (fig. 3e, personalized driving unit 365 and context extraction unit 366; The context can be based on any number of factors, events, sensor data, conditions, and/or the like. The context data may be gathered from a variety of sources, such as the vehicle sensors and systems 304, the sensor .
Regarding claim 8:
Xiao teaches:
A method for developing an autonomous driving algorithm using an apparatus for autonomous driving algorithm development (An automated system for controlling a vehicle gathers a set of sensor information for a series of driving actions that comprises a driving path of an individual driver. [ab]) comprising: 
receiving daily driving data (The communication system 300 may include one or more vehicle sensors and systems 304, sensor processors 340 [0028]) including a front photographed image (cameras 332), GPS information (GPS 308), acceleration sensor data (the orientation sensor 312 may include at least one ... accelerometer [0032]), and vehicle driving data of a vehicle (the processing of at least some sensor information provided by the vehicle sensors and systems 304 may be processed by at least one sensor processor 340 [0042]) from a terminal mounted inside the first vehicle (The sensors may be disposed in an interior space 150 of the automated vehicle 100 and/or on an outside of the automated vehicle 100. In some embodiments, the sensors and systems may be disposed in one or more portions of an automated vehicle 100 (e.g., the frame 104, a body panel 108, a compartment, etc.) [0018]),
performing preliminary machine learning (The deep convolutional neural network uses a well-known softmax function to generate a probability distribution of the using the daily driving data to evaluate accuracy thereof (Starting with initial state S1 and the short term targeted destination state SD1 and long term targeted destination LD1 and the context of the driving C1. The probability for a driver action can be calculated as P(S1,SD1, LD1, C1, a), where SD1/LD1 could be S(1+k), the state k steps later, for SD1 k could be small such as 3, for LD1, k could be large such as 100. This probability is then used to calculate the personalization score for a sequence of actions (a1, a2, . . . , an), which is defined as: Log(P(s1,SD1,LD1,C1, a1)) +Log(P(s2, SD2, LD2, C2, a2))+ . . . +Log(P(sn, SDn, LDn, an)). [0087]; examiner is interpreting this calculating of a personality score as checking the accuracy of the data as it pertains to the specific user that is driving the car.), and storing the daily driving data in a connected database (fig. 3a, sensor data memory 344; fig. 6, database 618)
pre-processing the daily driving data (fig. 3e, context extraction unit 366; The personalized driving unit comprises a context extraction unit 366. The content extraction unit 366 determines a context (i.e., different situations) that the driver drives under. For example, a person may drive aggressively when passing another car while driving less aggressively when passing on a multi-lane highway. The context can be based on any number of factors, events, sensor data, conditions, and/or the like. The context data may be gathered from a variety of sources, such as the vehicle sensors and systems 304, the sensor processor(s) 340, the sensor data 344, the navigation system 302, the computing devices 368, the display devices 372, the communication subsystem 350, the navigation source 356A, the control source 356B, and/or the like. [0080]) by matching [view angles of] a road image of the front photographed image in the daily driving data stored in the database [with an image conversion technique] (For example, the same road sign has been identified or that the automated vehicle 100 is merging into light traffic. The process takes the identified context from step 808 and inputs the context with one or more planning paths (e.g., a route) in a machine-learning model in step 810. The machine learning model takes the context and the one or more planned paths (e.g., the user driving to work) to determine a personalization score for the one or more planned paths in step 812. For example, a high personalization score may be determined based on how many times the user has driven to work in various contexts, such as weather, sunny conditions, heavy traffic, time of day, etc. [0128]; examiner is interpreting this process as both matching images captured to other driving data (how the user uses the steering wheel, break, and/or accelerator based on a traffic sign and/or traffic signal (e.g., a road construction sign or traffic light captured by camera 332) [0126]) and also matching images to other images (the same road sign has been identified or that the automated vehicle 100 is merging into light traffic [0128])),
learning the pre-processed daily driving data (The machine learning model takes the context and the one or more planned paths (e.g., the user driving to work) to determine a personalization score for the one or more planned paths in step 812. [0128]) by applying it to the autonomous driving algorithm through a preset machine learning engine (The process takes the identified context from step 808 and inputs the context with one or more planning paths (e.g., a route) in a machine-learning model in step 810 [0128]);
reconfiguring, using a learned autonomous driving algorithm (The autonomous driving planning unit 367 in conjunction with the personalization scoring unit 368 builds a model that can be used to personalize autonomous driving according to specific habits of the driver. [0086]), the autonomous driving algorithm according to a route to be currently driven (maps driving paths (a specific driving route) to a sequence of driving actions [0084]);
and providing a command for controlling autonomous driving (The control source 356 may provide automated vehicle control information including autonomous driving control commands, automated vehicle operation override control commands, and the like. [0047]), which corresponds to a reconfigured autonomous driving algorithm (generate multiple possible paths which are decomposed into multiple possible sequences of (initial state, destination state, action). For each (initial state, destination state, action) sequence, combing with current context the personalized driving score is generated by the personalization scoring unit 368 [0088]), to a second vehicle to be currently driven (The remote operating system connectivity manager 562 facilitates communications between the automated vehicle 100 and any one or more autonomous automated vehicle systems. These communications can include one or more of navigation information, automated vehicle information, other automated vehicle information, weather information, occupant information, or in general any information related to the remote operation of the automated vehicle 100. [0111]).
Xiao does not teach, however Basir teaches:
pre-processing the daily driving data by converting the acceleration sensor data into acceleration components (see at least figs. 2, 3, and 7 showing the two coordinate systems and the transform being applied to them; also note figs. 11 and 12 showing the transformation method along with equations 3a, 3b, 3c, and 4 on page 2);
if the accuracy above a threshold is calculated (the heading angle .psi. is estimated continuously when the horizontal acceleration magnitude exceeds a preset threshold. This improves the accuracy [0074])
It would have been obvious to one having ordinary skill in the art at the time of filing to have combined the teachings of Xiao with the teachings of Basir to “calibrate and normalize the accelerometer values in order to have accurate longitudinal and lateral accelerations regardless of device orientation within the vehicle” [0001].
Xiao in view of Basir does not teach, however Nakano teaches:
matching view angles of a road image of the front photographed image (fig. 3, note the images at the top with reference points P1 and P2 being transformed to have the reference points vertically aligned and centered within the image as shown in the bottom transformed images) [in the daily driving data stored in the database] with an image conversion technique (geometric transformation means which outputs a transformed image by conducting geometric transformation to the transformation target image [ab])
It would have been obvious to one having ordinary skill in the art at the time of filing to have combined the teachings of Xiao in view of Basir with the teachings of Nakano to transform and center the reference points in the processed image [see at least fig. 3].
Regarding claim 9:

Xiao further teaches:
the terminal (examiner notes that making the below mentioned sensors integral into a terminal constitutes “a matter of obvious engineering choice” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) see MPEP 2144.04 V B; examiner also notes that a mobile phone would read on this claim as they have a camera, GPS, and accelerometers integral to them and would be capable of wireless communicating with a vehicle control system.) is configured to:
obtain (fig. 3a, sensor processors 340 receive data from the driving vehicle sensors 304), using a camera (fig. 3a, camera 332), a GPS (fig. 3a, GPS 308), and an acceleration sensor (fig. 3a & fig. 3b, interior sensors 337 including orientation sensors 329 and force sensors 325) which are built inside the terminal (examiner notes that making the below mentioned sensors integral into a terminal constitutes “a matter of obvious engineering choice” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) see MPEP 2144.04 V B; examiner also notes that a mobile phone would read on this claim as they have a camera, GPS, and accelerometers integral to them and would be capable of wireless communicating with a vehicle control system.), sensor data including the front photographed image (fig. 1, an imaging sensor 116A, 116F (e.g., camera); examiner notes that the camera is facing the forward direction of the vehicle), the GPS information (the Global Positioning System (GPS), to provide navigation information or control the automated vehicle 100 [0063]), and the acceleration sensor data (Measuring the G-force observed ;
and obtain vehicle information via communication with a control system inside the vehicle (The automated vehicle control system 348 may receive processed sensor information from the sensor processors 340 [0043]), so as to synchronize the vehicle information with the sensor data (fig. 3e, personalized driving unit 365 and context extraction unit 366; The context can be based on any number of factors, events, sensor data, conditions, and/or the like. The context data may be gathered from a variety of sources, such as the vehicle sensors and systems 304, the sensor processor(s) 340, the sensor data 344, the navigation system 302, the computing devices 368, the display devices 372, the communication subsystem 350, the navigation source 356A, the control source 356B, and/or the like. [0080]).
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (2018/0201273) in view of Basir (2013/0081442) and Nakano (U.S Pub. No. 2013/0064430) in further view of Vasseur (U.S. Pub. No. 2015/0193697).
Regarding claim 3:
Xiao in view of Basir and Nakano teaches all the limitations of claim 2, upon which this claim is dependent.
Vasseur teaches:
wherein the one or more processors (fig. 3a, vehicle control system 348 and personalized driving unit 365) are configured to:
after randomly mixing the received daily driving data (Cross-validation may entail randomly discarding some samples from the training process [0073]), extract N% (N is a natural number) and classify them as test data (and evaluating the trained LM on these discarded samples that form a validation set [0073]; examiner notes that by randomly discarding some samples to be used for validation that N% of the data is therefore classified as test data.) and perform the preliminary machine learning by using the remaining data except for N% from the entire daily driving data (During their training process, LMs learn patterns from training data [0070]; examiner is interpreting that if some of the data is held back for validation, the remaining must therefore be used in the training process);
and evaluate accuracy of the result of the preliminary machine learning via a cross validation technique for machine learning (Cross-validation may entail randomly discarding some samples from the training process and evaluating the trained LM on these discarded samples that form a validation set. [0073]), which evaluates a result of the preliminary machine learning by using the test data (This way, the LM is evaluated on data that it has not seen during its training and therefore the generalization power of the LM can be estimated. [0073]).
It would have been obvious to one having ordinary skill in the art at the time of filing to have combined the teachings of Xiao in view of Basir with the teachings of Vasseur because “overfitting may be controlled using cross-validation” [0073].
Regarding claim 10:
Xiao in view of Basir and Nakano teaches all the limitations of claim 9, upon which this claim is dependent.
Vasseur teaches:
wherein the storing the daily driving data (Raw and/or processed sensor data may be stored in a sensor data memory 344 storage medium [0042]) comprises: 
after randomly mixing the received daily driving data (Cross-validation may entail randomly discarding some samples from the training process [0073]), extract N% (N is a natural number) and classify them as test data (and evaluating the trained LM on these discarded samples that form a validation set [0073]; examiner notes that by randomly discarding some samples to be used for validation that N% of the data is therefore classified as test data.) and perform the preliminary machine learning by using the remaining data except for N% from the entire daily driving data (During their training process, LMs learn patterns from training data [0070]; examiner notes that if some of the data is held back for validation, the remaining must therefore be used in the training process);
and evaluate accuracy of a result of the preliminary machine learning via a cross validation technique for machine learning (Cross-validation may entail randomly discarding some samples from the training process and evaluating the trained LM on these discarded samples that form a validation set. [0073]), which evaluates the result of the preliminary machine learning by using the test data (This way, the LM is evaluated on data that it has not seen during its training and therefore the generalization power of the LM can be estimated. [0073]).
It would have been obvious to one having ordinary skill in the art at the time of filing to have combined the teachings of Xiao in view of Basir with the teachings of Vasseur because “overfitting may be controlled using cross-validation” [0073].
Claims 4-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (2018/0201273) in view of Basir (2013/0081442) and Nakano (U.S Pub. No. 2013/0064430) and Vasseur (U.S. Pub. No. 2015/0193697) in further view of Govindasamy (U.S. Pub. No. 2018/0089516), Aoki (U.S. Pub. No. 2018/0061001), and Fussell (NPL).
Regarding claim 4:
Xiao in view of Basir, Nakano and Vasseur teaches all the limitations of claim 3, upon which this claim is dependent.
Xiao further teaches:
wherein the one or more processors (fig. 3a, sensor processor 340) are configured to [match view angles by]:
Nakano further teaches:
match view angles by (fig. 3 shows the images at the top with reference points P1 and P2 being transformed to have the reference points vertically aligned and centered within the image as shown in the bottom transformed images)
finding a horizontal line adjacent to the mark at the lower end (geometric transformation for making the object of interest perpendicular on the screen becomes possible if the user makes the input so as to equalize the horizontal coordinates of the first reference point and the second reference point [0052]; examiner is interpreting that bottom horizontal line that defines the bottom of the screen is adjacent to the bottom reference point P2)
or rotating the entire image such that the marks at the upper and lower ends are positioned at a center of the image (fig. 3, note the images at the top with reference points P1 and P2 being transformed to have the reference points vertically aligned  through image conversion (geometric transformation means which outputs a transformed image by conducting geometric transformation to the transformation target image [ab]).
Xiao in view of Basir, Nakano and Vasseur does not teach, however Govindasamy teaches:
detecting marks attached to upper and lower ends of the vehicle's front glass (figs. 1a and 1b, reference point of windshield 105; examiner notes that having two points equidistant from a center point or one point that defines a center point of a windshield would fall under an aesthetic design change. See MPEP 2144.04 and In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); examiner also notes that Nakano as shown below discloses using two vertically aligned reference points) from the front photographed image (the reference point of the windshield 105 is a point on the windshield 101, that may be predetermined while configuring each of the plurality of image capturing devices 103 [0028]);
It would have been obvious to one having ordinary skill in the art at the time of filing to have combined the teachings of Xiao in view of Basir, Nakano and Vasseur with the teachings of Govindasamy because “the reference point of the windshield 105 is a point on the windshield 101, that may be predetermined while configuring each of the plurality of image capturing devices 103”.
Xiao in view of Basir, Nakano and Vasseur does not teach, however Aoki teaches:
and finding a horizontal line (figs. 5, 7, and 8, bumper located at the bottom of the image is defining a horizontal reference point)

Xiao in view of Basir, Nakano and Vasseur does not teach, however Fussell teaches:
and rotate the entire image (see shear [slide 10], rotation [slide 13], and rotation about arbitrary points [slide 19]) such that they are parallel to each other (parallel lines remain parallel [slide 31]); 
It would have been obvious to one having ordinary skill in the art at the time of filing to have combined the teachings of Xiao in view of Basir, Nakano, Vasseur, Govindasamy, and Aoki with the teachings of Fussell so that “parallel lines remain parallel” [slide 31].
Regarding claim 5:
Xiao in view of Basir, Nakano, Vasseur, Govindasamy, Aoki, and Fussell teaches all the limitations of claim 4, upon which this claim is dependent.
Xaio further teaches:
wherein the one or more processors (fig. 3a, sensor processor 340) are configured to
Basir further teaches:
extract an acceleration measurement period in which the first vehicle is stopped for a predetermined time or longer (the acceleration data should be collected when the vehicle is not moving (stationary, which could be determined by the data from the OBD 18 indicating zero speed [0043]); 
and convert the acceleration into a vertical component ACCLon and a horizontal component ACCLat (see at least figs. 2, 3, and 7 showing the two coordinate systems and the transform being applied to them) by using the following Equation: [equation] wherein, (phi_x represents a tilt angle for an x-axis of the terminal, and phi_y represents a tilt angle for a y-axis, Ax, Ay, and Az respectively represent x- axis, y-axis, and z-axis values that are measured by the acceleration sensor, and gx, gy, and gz respectively represent gravitational acceleration values of the x-axis, the y-axis, and a z-axis (note figs. 11 and 12 showing the transformation method along with equations 3a, 3b, 3c, and 4 on page 2; examiner notes that applying the law of sines to convert between coordinate systems is well known in the art).
Regarding claim 6:
Xiao in view of Basir, Nakano, Vasseur, Govindasamy, Aoki, and Fussell teaches all the limitations of claim 5, upon which this claim is dependent.
Xiao further teaches:
 wherein the one or more processors (fig. 3a, personalized driving unit 365) are configured to:
learn, through individual autonomous driving algorithms corresponding to respective driving characteristics (the personalization information may be based on how the user driver uses the breaks and/or steering wheel during a skid, how the driver uses the steering wheel, accelerator, and/or turn signals when merging the automated vehicle 100, when the driver turns on lights based on lighting conditions (either internal or external lights), how the user uses the steering wheel, break, and/or , the entire daily driving data with a general autonomous driving algorithm (fig. 8, step 810; The process takes the identified context from step 808 and inputs the context with one or more planning paths (e.g., a route) in a machine-learning model in step 810. [0128]); 
and separately learn the daily driving data (The personalized driving unit comprises a context extraction unit 366. The content extraction unit 366 determines a context (i.e., different situations) that the driver drives under. [0080]) that are classified according to at least one of driving characteristics including the type of driving road (road conditions (e.g., paved roads, dirt roads, rough roads, heavy traffic, light traffic, no traffic, etc.) [0081]), the shape of driving road (geographic features (e.g., hills, sharp turns, valleys, plains, etc.) [0081]), a route change on a specific road (a destination… routes, and/or the like. [0081]), driving at a specific time (a time (e.g., night versus day) [0081]), and weather while driving (the context data may be based on weather conditions (e.g., snowing, raining, snow packed roads, sunny, foggy, wet roads, etc.) [0081]).
Regarding claim 7:

Xiao further teaches:
wherein the one or more processors (fig. 3a, personalized driving unit 365) are configured to:
when a learned model of the machine learning corresponding to the route to be driven exists (The process then determines the path with the highest personalization score in step 816. [0129]), select an autonomous driving algorithm of the learned model of the corresponding machine learning (The path with the highest personalization score is then driven by the vehicle 100. [0129]); 
and when a learned model of the machine learning corresponding to the route to be driven does not exist (The autonomous driving planning unit 367 maps driving paths (a specific driving route) to a sequence of driving actions… For each action the car takes, the car will transfer from an old state s1 to a new state s2. [0084]; the examiner notes that adding up sequences of actions implies that there is not a single action that covers the entire route to be driven), subdivide the route to be driven (The driving actions for a driving path can be decomposed by taking the sequence of actions. [0084]), and combine the individual autonomous driving algorithms corresponding to the subdivided routes so as to reconfigure the autonomous driving algorithm customized to the route (A path (a route) can be viewed as a sequence of relatively static, long term destinations, between which are a sequence of relatively dynamic, short term destinations. The autonomous driving planning unit 367 in conjunction with the personalization scoring unit 368 builds a model that can .
Regarding claim 11:
Xiao in view of Basir, Nakano and Vasseur teaches all the limitations of claim 10, upon which this claim is dependent.
Nakano further teaches:
matching view angles by (fig. 3 shows the images at the top with reference points P1 and P2 being transformed to have the reference points vertically aligned and centered within the image as shown in the bottom transformed images)
finding a horizontal line adjacent to the mark at the lower end (geometric transformation for making the object of interest perpendicular on the screen becomes possible if the user makes the input so as to equalize the horizontal coordinates of the first reference point and the second reference point [0052]; examiner is interpreting that bottom horizontal line that defines the bottom of the screen is adjacent to the bottom reference point P2)
or rotating the entire image such that the marks at the upper and lower ends are positioned at a center of the image (fig. 3, note the images at the top with reference points P1 and P2 being transformed to have the reference points vertically aligned and centered within the image as shown in the bottom transformed images) through image conversion (geometric transformation means which outputs a transformed image by conducting geometric transformation to the transformation target image [ab]).

detecting marks attached to upper and lower ends of the vehicle's front glass (figs. 1a and 1b, reference point of windshield 105; examiner notes that having two points equidistant from a center point or one point that defines a center point of a windshield would fall under an aesthetic design change. See MPEP 2144.04 and In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); examiner also notes that Nakano as shown below discloses using two vertically aligned reference points) from the front photographed image (the reference point of the windshield 105 is a point on the windshield 101, that may be predetermined while configuring each of the plurality of image capturing devices 103 [0028]);
It would have been obvious to one having ordinary skill in the art at the time of filing to have combined the teachings of Xiao in view of Basir, Nakano and Vasseur with the teachings of Govindasamy because “the reference point of the windshield 105 is a point on the windshield 101, that may be predetermined while configuring each of the plurality of image capturing devices 103”.
Xiao in view of Basir, Nakano and Vasseur does not teach, however Aoki teaches:
and finding a horizontal line (figs. 5, 7, and 8, bumper located at the bottom of the image is defining a horizontal reference point)
It would have been obvious to one having ordinary skill in the art at the time of filing to have combined the teachings of Xiao in view of Basir, Nakano, Vasseur, and Govindasamy with the teachings of Aoki “to achieve a sense of distance to the road surface” [0044].

and rotate the entire image (see shear [slide 10], rotation [slide 13], and rotation about arbitrary points [slide 19]) such that they are parallel to each other (parallel lines remain parallel [slide 31]); 
It would have been obvious to one having ordinary skill in the art at the time of filing to have combined the teachings of Xiao in view of Basir, Nakano, Vasseur, Govindasamy, and Aoki with the teachings of Fussell so that “parallel lines remain parallel” [slide 31].
Regarding claim 12:
Xiao in view of Basir, Nakano, Vasseur, Govindasamy, Aoki, and Fussell teaches all the limitations of claim 11, upon which this claim is dependent.
Xaio further teaches:
wherein the pre-processing the daily driving data (fig. 3a, sensor processor 340) comprises: 
Basir further teaches:
extracting an acceleration measurement period in which the first vehicle is stopped for a predetermined time or longer (the acceleration data should be collected when the vehicle is not moving (stationary, which could be determined by the data from the OBD 18 indicating zero speed [0043]); 
and converting the acceleration into a vertical component ACCLon and a horizontal component ACCLat (see at least figs. 2, 3, and 7 showing the two coordinate systems and the transform being applied to them) by using the following Equation: [equation] wherein, (phi_x represents a tilt angle for an x-axis of the terminal, and phi_y represents a tilt angle for a y-axis, Ax, Ay, and Az respectively represent x- axis, y-axis, and z-axis values that are measured by the acceleration sensor, and gx, gy, and gz respectively represent gravitational acceleration values of the x-axis, the y-axis, and a z-axis (note figs. 11 and 12 showing the transformation method along with equations 3a, 3b, 3c, and 4 on page 2; examiner notes that applying the law of sines to convert between coordinate systems is well known in the art).
Regarding claim 13:
Xiao in view of Basir, Nakano, Vasseur, Govindasamy, Aoki, and Fussell teaches all the limitations of claim 12, upon which this claim is dependent.
Xiao further teaches:
 wherein the learning the pre-processed daily driving data (fig. 3a, personalized driving unit 365)  comprises:
learning, through individual autonomous driving algorithms corresponding to respective driving characteristics (the personalization information may be based on how the user driver uses the breaks and/or steering wheel during a skid, how the driver uses the steering wheel, accelerator, and/or turn signals when merging the automated vehicle 100, when the driver turns on lights based on lighting conditions (either internal or external lights), how the user uses the steering wheel, break, and/or accelerator based on a traffic sign and/or traffic signal (e.g., a road construction sign or traffic light captured by camera 332), how the driver uses the steering wheel, break, and/or accelerator under specific weather or road conditions, how the driver uses a cruise control under specific types of traffic patterns (e.g., light traffic versus heavy traffic), how the driver uses the cruise control on straight versus curved roads, , the entire daily driving data with a general autonomous driving algorithm (fig. 8, step 810; The process takes the identified context from step 808 and inputs the context with one or more planning paths (e.g., a route) in a machine-learning model in step 810. [0128]); 
and separately learning the daily driving data (The personalized driving unit comprises a context extraction unit 366. The content extraction unit 366 determines a context (i.e., different situations) that the driver drives under. [0080]) that are classified according to at least one of driving characteristics including the type of driving road (road conditions (e.g., paved roads, dirt roads, rough roads, heavy traffic, light traffic, no traffic, etc.) [0081]), the shape of driving road (geographic features (e.g., hills, sharp turns, valleys, plains, etc.) [0081]), a route change on a specific road (a destination… routes, and/or the like. [0081]), driving at a specific time (a time (e.g., night versus day) [0081]), and the weather while driving (the context data may be based on weather conditions (e.g., snowing, raining, snow packed roads, sunny, foggy, wet roads, etc.) [0081]).
Regarding claim 14:
Xiao in view of Basir, and Nakano teaches all the limitations of claim 8, upon which this claim is dependent.
Xiao further teaches:
wherein the reconfiguring the autonomous driving algorithm (The autonomous driving planning unit 367 in conjunction with the personalization scoring unit 368 comprises:
when a learned model of the machine learning corresponding to the route to be driven exists (The process then determines the path with the highest personalization score in step 816. [0129]), select an autonomous driving algorithm of the learned model of the corresponding machine learning (The path with the highest personalization score is then driven by the vehicle 100. [0129]); 
and when a learned model of the machine learning corresponding to the route to be driven does not exist (The autonomous driving planning unit 367 maps driving paths (a specific driving route) to a sequence of driving actions… For each action the car takes, the car will transfer from an old state s1 to a new state s2. [0084]; the examiner notes that adding up sequences of actions implies that there is not a single action that covers the entire route to be driven), subdivide the route to be driven (The driving actions for a driving path can be decomposed by taking the sequence of actions. [0084]), and combine individual autonomous driving algorithms corresponding to the subdivided routes so as to reconfigure the autonomous driving algorithm customized to the route (A path (a route) can be viewed as a sequence of relatively static, long term destinations, between which are a sequence of relatively dynamic, short term destinations. The autonomous driving planning unit 367 in conjunction with the personalization scoring unit 368 builds a model that can be used to personalize autonomous driving according to specific habits of the driver. [0086]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180.  The examiner can normally be reached on M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Scott R. Jagolinzer
Examiner
Art Unit 3665